Citation Nr: 1433905	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-30 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a dental disability, claimed as bilateral temporomandibular joint (TMJ) fremitus and crepitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1990 to June 2009, with over 5 years of prior active service.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO, inter alia, denied service connection for bilateral TMJ fremitus and crepitus.  The Veteran filed a notice of disagreement (NOD) in February 2010.  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals) in July 2010. 
  
The Board notes that this issue has previously been remanded twice; once in December 2012, and again in January 2014.  Most recently, after the completion of the necessary developments requested in the January 2014 remand, the RO issued an additional supplemental statement of the case (SSOC) in June 2014.  
  
The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  The Virtual VA file includes additional documents pertinent to the matter on appeal.  The documents in the VBMS file are duplicative of the documents in the paper claims file.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2. A TMJ disorder was not shown in service, there is no credible evidence of TMJ dysfunction prior to 2013,  and the only competent, probative opinion evidence to  directly address the medical relationship, if any, between current TMJ disorder and service weighs against the claim.
 

CONCLUSION OF LAW

The criteria for service connection for a dental disability, claimed as bilateral TMJ fremitus and crepitus,  are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a July 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter meets the VCAA's content of notice and timing of notice requirements.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file includes the Veteran's service treatment records (STRs), VA and private medical records, and the report of VA examinations, with relevant addenda.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required. 

Ultimately, the additional development sought Board's previous remands-primarily, procuring outstanding, pertinent records and an adequate examination/opinion-has essentially been accomplished.    See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order);As for the opinion sought, this matter was initially remanded because the date of entrance examination referenced in the examination report/opinion obtained was incorrect (identified as 1990 instead of 1985); this error raised a question about the thoroughness of the examiner's review.  Most recently, in the  January 2014 remand, the Board requested that the examiner provide an addendum opinion stating that he had reviewed the Veteran's 1985 entrance examination.  In the addendum opinion obtained in response, the examiner stated that he had reviewed the entire claims file, to include the Veteran's military dental records.  Although the examiner did not explicitly identify the entrance examination, as requested,  the response received abated any prior concerns about the thoroughness of the examiner's review.  As such, the Board finds that there has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial rather than strict compliance with the Board's remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with his claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  TMJ is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, service connection cannot be established presumptively, or based on continuity of symptomatology.   

The Veteran's STRs are silent as to any complaints, findings or  diagnoses of TMJ dysfunction, or any tooth or gum problem while he was in service.  

In an April 1985 report of medical history, the Veteran denied having any swollen or painful joints, or any severe tooth or gum trouble.  The medical examination revealed normal mouth and an acceptable dental examination.  In a September 1985 report of medical history, the Veteran denied severe tooth or gum trouble.  A September 1985 report of medical examination also revealed qualified dental exam.    

Multiple evaluations from March 1988 to January 2009 revealed normal mouth, and his dental examinations showed that he was dentally qualified.  At no time during service did the Veteran complain about a dental problem, or having any severe tooth or gum trouble.  The dental health questionnaires during this time did not reflect any problems of TMJ.     

Dental examinations from February 1998 through January 2009 revealed that the TMD was within normal limits.

In a February 2009 report of medical history, the Veteran again denied having any severe tooth or gum trouble.  The report of medical assessment showed that the Veteran had receding gums on lower teeth.

A February 2013 VA examiner diagnosed the Veteran with a TMJ condition.  The examiner noted that the Veteran had been diagnosed with bruxism in March 2009.  During the examination, the Veteran reported that flare-ups impacted the function of the TMJ such that his pain level was cyclic along with his back neck and jaw.  

On examination, range of motion was noted as lateral excursion greater than 4 mm with no objective evidence of painful motion; the range of motion for opening the mouth, measured by inter-incisal distance was greater than 40 mm with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  After repetitive-use testing, the range of motion for lateral excursion was greater than 4 mm, and for opening mouth, measured by inter-incisal distance was greater than 40 mm.  The Veteran did not have additional limitation in range of motion of either TMJ following repetitive-use testing.  He also did not have any functional loss or functional impairment of either TMJ.  

The examiner further noted that the Veteran had localized tenderness or pain on palpation of joints or soft tissues of either TMJ on both sides, and he had clicking or crepitation of joints or soft tissues of either TMJ, on both sides.  The examiner noted that all the Veteran's dental screening examinations to evaluate the TMJ from 1998 to 2009 showed TMD as being within normal limits.  In a March 2013 addendum opinion, the examiner concluded that the Veteran's TMJ was not caused by or a result of military service.  As rationale, the examiner stated that the radiographic appearance of the Veteran's condyles and joint apparatus was similar to that on a 1990 examination.  He stated that the Veteran's joint clicking was due to long periods of chronic tooth clenching and grinding in concert with previous orthodontic treatment.  

In an additional addendum opinion in May 2014, the examiner indicated that he had reviewed the entire claims file, including  all of the Veteran's  military and dental records.  The examiner stated that the Veteran's claim was for TMD (temporomandibular disorder), or jaw clicking, and reiterated that the Veteran had no mention of other dental issues.  The examiner further noted that the Veteran had pre-service orthodontics, and that he was a chronic tooth clencher.  His military dental screening examinations from 1998 to 2009 noted TMD as within normal limits, and his ranges of opening and jaw movements were also within normal limits.  As such, the examiner reiterated his opinion  that the Veteran's TMD was not the  result of his military service.     

Considering the above-cited evidence in  light of the governing legal authority,  the Board finds that service connection for a dental disability, claimed as bilateral TMJ fremitus and crepitus, is not warranted. 

As noted, the Veteran's service records document no reference to TMJ dysfunction or other impairment of the teeth or gums. In fact, the first documented evidence of TMJ dysfunction was in 2013, some four years after the Veteran's discharge from service.  Significantly, moreover, the only competent, persuasive evidence to directly address the medical relationship, if any, between the Veteran's current TMD and service weighs against the claim.  Here, the Board assigns great probative value to the opinions reflected in the February 2013 VA examination report and the subsequent addenda because they were based on a full review of the claims file, interview with the Veteran, and physical examination of the Veteran.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion evidence that, in fact, supports the claim.

As for the Veteran's own assertions, the Board notes that a layperson is competent to report matters within his or her personal knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006). Such would include observable or other symptoms perceived through the five senses.  See 38 C.F.R. § 3.159(a)(2) ; Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, a layperson is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370  (2002).  However, in assessing credibility and probative value, such reports may be weighed against other evidence..  

Although, in connection with the current claim for monetary benefits, the Veteran has asserted that he started having TMJ problems during  service in 2006, when he was denied a promotion ( see NOD), he denied having any such problems in during his annual evaluations during service.  None of the reports of  annual examination post-2006 references any dental or other mouth problem prior to a  2009 diagnosis of bruxism.  As such, the Board finds that current assertions dating the onset  of TMJ problems back to 2006 are inconsistent with and contradicted by evidence contemporaneous to service (to include the Veteran's own report ) are not credible.  Had the Veteran started experiencing these problems in 2006, as now alleged, it is reasonable to assume that he would have complained about it during his annual evaluations afterwards. 

Moreover, the Veteran is not competent to establish a nexus between his diagnosed TMD and service on the basis of his own assertions.  As a lay person without  appropriate medical training and expertise, he simply is not competent to render a probative (i.e., persuasive) opinion on a medical matter such as the etiology of a complex medical disability (to include the one here at issue).  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As his assertions in this regard have no probative value, he can neither support his claim, nor controvert the probative opinions of record, solely on the basis of lay assertions,   

For all the foregoing reasons, the claim service connection for a dental disability, claimed as bilateral TMJ fremitus and crepitus, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for a dental disability, claimed as bilateral TMJ fremitus and crepitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


